Title: From Benjamin Franklin to Samuel Cooper, 30 December 1770
From: Franklin, Benjamin
To: Cooper, Samuel


The letter below belongs with those above to Cooper of June 8 and to Cushing of December 24, for in each Franklin discusses a different aspect of the constitution as he sees it. In the earliest he stresses the colonists’ recourse of petitioning their sovereign for protection against an arbitrary and corrupt Parliament. In the second he argues that Parliament has no right to alter the sovereign’s relationship with a colony by amending its charter. In this letter he insists that the King’s surrogate, the governor, should be dependent on the colonial assembly and not on the dictates of Whitehall, and that the only way to re-establish that dependence is to persist in nonimportation. Thus each of the letters develops, in Franklin’s pragmatic way, a constitutional point; and the points are interrelated parts of his concept of the empire as a group of autonomous states with a common sovereign.
 
Dear Sir,
London, Decem 30. 1770.
I duly received your several Favours of July 12, Nov. 6. and 15. and am glad that my little Communications afforded you any Pleasure. I join with you most cordially in Wishes of a perfect happy Union between Great Britain and the Colonies: This is only to be expected from Principles of Justice and Equity on both sides, which we must endeavour to cultivate. I think there is now a Disposition here to treat us more equitably, and I hope it will increase and prevail.
I esteem the Appointment to the Agency of your Province, unexpected and unsolicited by me, as one of the greatest Honours, for which I must think myself indebted to your Friendship: I wish I may be able to do my Country effectual Service; nothing could make me more happy: I shall however use my most faithful Endeavours. I had, before I heard of this Appointment, openly oppos’d the Project of abridging our Charter Privileges, which some of our Adversaries were extreamly busy in; designing to do it by an Act of Parliament; a Bill for the purpose being, as I have heard, actually drawn ready to be brought in. I boldly and openly asserted that Parliament had no such Power; and that an Attempt of that kind, would, by alarming all America, raise a new Flame there, and tend more to loosen the Connections now subsisting, than any Step that had yet been taken. I do not know that the Freedom I used in declaring and publishing these Sentiments had much Effect; I rather think the Apprehension of an approaching War, inclin’d Government to milder Measures, and to hearken less to the mad Projects of our Adversaries. So it is, however, that the Scheme has been laid aside, and will, I think, hardly be resum’d, tho’ the Expectation of War is much lessened.
It makes me happy to learn that my Ideas on a certain Subject, appeared just to you and your Friends. I have now in hand a Piece (intended for the Publick at a convenient Time) which I hope will satisfy many others even on this side the Water, that every Lady of Genoa is not a Queen of Corsica. Just at this Juncture here, perhaps ’tis more prudent to be quiet, to stir no new Questions, to let Heats abate; and when Minds are cooler Reason may be better heard. I think I shall send my Manuscript to America for the Perusal and Correction of my Friends, and for their Advice on the Expediency of its being published, before I venture it into the World. You I hope will give me leave to trouble you with it, as it seems to me a Question of great Importance to us all.

You have given, in a little Compass, so full and comprehensive a View of the Circumstances on which is founded the Security Britain has for all reasonable Advantages from us, tho’ things were put into the same State in which they were before the Stamp Act that I cannot refrain communicating an Extract of your Letter, where I think it may be of Use; and I think I shall publish it.
There is no doubt of an Intention here to make all our Governors independent of the People for their Support, as fast as the American Duties will bear the Expence. In this Point I think all Parties are against us: And nothing appears to them more unreasonable than that we should wish to have our Governors under such Influence, when the King himself, as they say is always made independent of the Parliament here in that respect, by a fixed Civil List Revenue. I have endeavoured to show the Injustice of Taxing the Colonies (who have always supported their own Government) for the Support of other Governments in which they have no Interest; and the great Difference between a Prince, whose Welfare and that of his Family is intimately connected with the Prosperity of the Nation, and a Governor who comes from another Country to make Money, and intends to return to the Place from whence he came, where he will not hear the Complaints and Curses of those he has oppress’d and plunder’d, nor his Children be less respected or fare the worse for the Malfeasance of their Father. But it is so sweet a thing to have the Giving of Places of great and sure Profit to Friends and Favourites; and the Prospect of doing it out of other Revenues than those of this Nation, at which Parliament is therefore less likely to take Umbrage, is so tempting, that I think scarce any thing said or to be said here will avail much towards discouraging the Project. There is indeed one Thing (if that is in our Power) the Refraining absolutely from the Use of all Commodities subject to the Duty. The Deficiency of the Revenue to pay the Salaries, and those to be made good by the Treasury here, might possibly put some Check to the Career. And if the Assemblies should at the same time decline giving any more annual Supports, and leave all Governors to their Appointments out of the Revenue, giving bountifully to a good Governor at the End of his Administration, and leaving bad ones to be rewarded by their Masters; perhaps by this means some of that Influence with Governors might be retained, which induces them to treat the People with Equity and Moderation. But if our People will, by consuming such Commodities, purchase and pay for their Fetters, who that sees them so shackled will think they deserve either Redress or Pity? Methinks that in Drinking Tea, a true American, reflecting that by every Cup he contributed to the Salaries, Pensions and Rewards of the Enemies and Persecutors of his Country, would be half choak’d at the Thought, and find no Quantity of Sugar sufficient to make the nauseous Draught go down.
I hope your Health is restored, and that your valuable Life will be long continued, for the Benefit of your Friends, Family and Country. With sincere and great Esteem, I am, Dear Sir, Your affectionate and most obedient Servant
B Franklin
Revd Dr Cooper,
